Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SED INTERNATIONAL HOLDINGS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SED INTERNATIONAL HOLDINGS, INC. 4 TUCKER, GEORGIA 30084 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders: The Annual Meeting of Shareholders of SED International Holdings, Inc. (the Company) will be held at the Companys principal executive offices, 4916 North Royal Atlanta Drive, Tucker, Georgia 30084 on January 15, 2008, at 10:00 a.m., local time, for the following purposes: (i) To elect Class I Directors; (ii) To obtain advisory approval of the appointment of J.H. Cohn LLP as the independent registered public accounting firm of the Company for the fiscal year ending June 30, 2008; and (iii) To transact such other business as may properly come before the meeting or any adjournments thereof. The Board of Directors of the Company has fixed November 30, 2007 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting. IF YOU ARE UNABLE TO BE PRESENT AT THE MEETING, YOU ARE REQUESTED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY SO THAT YOUR SHARES WILL BE REPRESENTED. December 14, 2007 By Order of the Board of Directors, Lyle Dickler Secretary SED INTERNATIONAL HOLDINGS, INC. 4 TUCKER, GEORGIA 30084 PROXY STATEMENT This Proxy Statement is furnished by and on behalf of the Board of Directors (the Board) of SED International Holdings, Inc. (the Company) in connection with the solicitation of proxies for use at the 2007 Annual Meeting of Shareholders of the Company (the Annual Meeting) to be held at 10:00 a.m., local time, January 15, 2008, at the companys principal executive offices, 4916 North Royal Atlanta Drive, Tucker, Georgia, 30084, and at any adjournments thereof. The Notice of Annual Meeting of Shareholders, this Proxy Statement, and the form of proxy will be first mailed on or about December 14, 2007, to the shareholders of the Company (the Shareholders) of record on the Record Date (as defined below), and the Company will bear all the costs associated with this solicitation. THE BOARD URGES YOU TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENCLOSED POSTAGE PRE-PAID ENVELOPE. SHARES ENTITLED TO VOTE Each valid proxy given pursuant to this solicitation that is received in time for the Annual Meeting and not revoked will be voted with respect to all shares represented by it and will be voted in accordance with the instructions, if any, given in the proxy. If instructions are not given in the proxy, it will be voted (i) for the election of the nominees listed in this Proxy Statement as Class I Directors (the Election of Class I Directors), (ii) to obtain advisory approval for the appointment of the independent auditors for the fiscal year ending June 30, 2008 (the Advisory Approval of Auditors) and (iii) in accordance with the best judgement of the proxy holders on any other matter that may properly come before the meeting. The submission of a signed proxy will not affect a Shareholders right to attend and to vote in person at the Annual Meeting. Shareholders who execute a proxy may revoke it at any time before it is voted by filing a written revocation with the Secretary of the Company at the following address: SED International Holdings, Inc., 4916 North Royal Atlanta Drive, Tucker, Georgia 30084, Attn: Lyle Dickler, Secretary; executing a proxy bearing a later date; or attending and voting in person at the Annual Meeting. Only Shareholders of record as of the close of business on November 30, 2007 (the Record Date), will be entitled to vote at the Annual Meeting. As of the close of business on the Record Date there were 4,608,856 shares of the Companys Common Stock (Common Stock) outstanding. Each share of Common Stock is entitled to one vote on all matters presented for Shareholder vote. According to the Bylaws of the Company (the Bylaws), the holders of a majority of the shares of Common Stock outstanding and entitled to be voted at the Annual Meeting must be present in person or be represented by proxy to constitute a quorum and to act upon proposed business. If a quorum is not present or represented by proxy at the Annual Meeting, the meeting will be adjourned and the Company will be subjected to additional expense. If a quorum is present or represented by proxy at the Annual Meeting: (i) the Election of Class I Directors shall be by the holders of a plurality of the shares of Common Stock present in person or represented by proxy and (ii) the Advisory Approval of Auditors shall be by the affirmative vote of the holders of a majority of the outstanding shares of Common Stock present in person, or represented by proxy, and entitled to vote. The Georgia Business Corporation Code does not provide for dissenters rights for any of the foregoing matters to be voted on at the Annual Meeting. Abstentions and broker non-votes are counted for purposes of determining the presence or absence of a quorum for the transaction of business at the Annual Meeting. Because abstentions with respect to any matter are treated as shares present or represented and entitled to vote for the purposes of determining whether the matter has been approved by the Shareholders, abstentions have the same effect as negative votes for each proposal other than the election of directors. Broker non-votes are not deemed to be present or represented for 1 purposes of determining whether Shareholder approval of that matter has been obtained, but they are counted as present for purposes of determining the existence of a quorum at the Annual Meeting. PROPOSAL 1 - ELECTION OF DIRECTORS General Information About the Board The Board currently consists of four members. The Board is divided into three classes of directors, designated Class I, Class II and Class III. Classes I and III each have one member and Class II has two members. The term of the Class I director expires at the Annual Meeting. The terms of the Class II and Class III directors expire at the 2008 and 2009 Annual Meetings of Shareholders, respectively. Shareholders annually elect directors of one of the three classes for three-year terms, to serve until their successors have been duly elected and qualified or until their earlier death, resignation or removal. Proxies solicited by the Board will, unless otherwise directed, be voted for the election of the nominee to serve as a Class I Director for a three-year term expiring in 2010 and until his successor has been duly elected and qualified or until his earlier death, resignation or removal. The Board has nominated Stewart I. Aaron for re-election as a Class I Director. Mr. Aaron currently serves as a Class I Director. The nominee has consented to serve as a director of the Company if elected. If at the time of the Annual Meeting the nominee is unable or declines to serve as a director, the discretionary authority provided in the enclosed proxy card will be exercised to vote for a substitute candidate designated by the Board. The Board has no reason to believe that the nominee will be unable or will decline to serve as a director. The Board recommends that the Shareholders vote FOR the election of the nominee named above as a Class I Director of the Company. Following is information, as of November 30, 2007, regarding the nominee and continuing directors, including information furnished by them as to their principal occupations . NOMINEE FOR DIRECTOR - CLASS I - TERM TO EXPIRE IN 2010 Name Age Positions, Offices and Other Information Stewart I. Aaron 67 Mr. Aaron has been a director of the Company since November 1994.
